Duffel, J.
The appellant, Hugh B. Knox, assigns as error of law apparent on the face of the record : 1st. “ That he has never been served with any citation. 2d. That the citation which issued was served on one G. W. Wallace, who was styled the agent of the appellant, but who was not his agent; and 3d, That the defendant and appellant did not appear in the lower court, but judgment was rendered against him on default without proof of said agency.”
The allegations of the petition were insufficient to admit proof of the agency with the right in the agent, to stand in judgment and receive citation for his principal, who is declared to be a resident of the city of New Orleans.
The citation was addressed to George C. Wallace, agent of the parish of Carroll and served on said agent, when, under the law, it should have been addressed to the appellant, and served at his usual domicil in New Orleans. C. P. 178, 181,187.
As the appellant did not voluntarily appear and answer to the merits, he has a right to a service of citation as directed by law.
It is therefore ordered, adjudged and decreed, that the judgment appealed from be avoided and reversed. It is further ordered, adjudged and decreed, that this cause be remanded back for a new trial, after citation on the appellant, according to law, and that the appellees have leave to amend their pleadings in order to conform with our above expressed views, the appellees paying the costs thus far incurred in both courts.